          Case 1:17-cr-00512-KMW Document 630 Filed 06/02/20 Page 1 of 2


                                                                      USDC SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
---------------------------------------------------------------X      DOC #: __________________
                                                                      DATE FILED: June 2, 2020
UNITED STATES OF AMERICA

                                                                                17-CR-512 (KMW)
                 v.                                                                   ORDER


JHOAN PICHARDO,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

        On May 18, 2020, the Court received Defendant’s motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A). On May 29, 2020, the Government informed the Court

that the Bureau of Prisons (“BOP”) has not received any request for compassionate release from

Defendant.

        Before moving for compassionate release in court, a defendant must first present a

request to the Warden of the defendant’s facility, asking that the BOP move for compassionate

release on the defendant’s behalf. Once the defendant has done so, the defendant may move for

compassionate release in court after either (1) the BOP denies the defendant’s request, and the

defendant exhausts all administrative rights to appeal the BOP’s denial, or (2) thirty days pass

from the Warden’s receipt of the defendant’s initial request.1 See 18 U.S.C. § 3582(c)(1)(A).




1
  In cases where a defendant is highly vulnerable to serious infection with COVID-19, the Court may equitably
excuse a defendant from the exhaustion requirements of § 3582(c)(1)(A). See, e.g., United States v. El-Hanafi, Slip
Op., 2020 WL 2538384, at *2 (S.D.N.Y. May 19, 2020) (Wood, J.). Due to Defendant’s relative youth, and the
stringent measures taken to control the COVID-19 pandemic at FCI Ft. Dix, the Court declines to waive exhaustion
in this case.
        Case 1:17-cr-00512-KMW Document 630 Filed 06/02/20 Page 2 of 2



       Therefore, the Court cannot consider Defendant’s motion at this time. Should Defendant

wish to pursue his claim, he should submit a request for compassionate release to the Warden of

FCI Ft. Dix, and then follow the exhaustion process set forth in 18 U.S.C. § 3582(c)(1)(A).

       The Government is ordered to inform the Court if the BOP receives a request for

compassionate release from this Defendant, and to update the Court if the BOP takes action on

any such request.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Defendant at

the following address:

       Jhoan Pichardo
       #76052-054
       Fort Dix Federal Correctional Institution Satellite Camp
       P.O. Box 2000
       Joint Base MDL, NJ 08640


SO ORDERED.

Dated: New York, New York
       June 2, 2020                                          /s/ Kimba M. Wood
                                                              KIMBA M. WOOD
                                                           United States District Judge




                                                2
